Name: Commission Regulation (EC) No 1609/2000 of 24 July 2000 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: trade;  health;  deterioration of the environment;  electrical and nuclear industries;  agricultural activity;  political geography
 Date Published: nan

 Avis juridique important|32000R1609Commission Regulation (EC) No 1609/2000 of 24 July 2000 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station Official Journal L 185 , 25/07/2000 P. 0027 - 0029Commission Regulation (EC) No 1609/2000of 24 July 2000establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power stationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(1), as last amended by Regulation (EC) No 616/2000(2) and in particular Article 6 thereof,Whereas:(1) According to Article 6 of Regulation (EEC) No 737/90, the Commission shall adopt a list of products excluded from its application.(2) Most agricultural products currently imported from third countries are free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present a negligible risk to health.(3) The list of products excluded from the application of Regulation (EEC) No 737/90 was established by Commission Regulation (EC) 727/97(3) to take this into account.(4) The results obtained from a study carried out for the Commission assessing the potential for imports by Member States of agricultural products containing radiocaesium in excess of the limits laid down in Regulation (EEC) No 737/90 indicate that two further food products (tea and certain herbs) should be excluded.(5) A modified style of presentation of the list of products to which Council Regulation (EEC) No 737/90 is applicable has already been introduced in Commission Regulation (EC) No 1661/1999 of 27 July 1999 laying down detailed rules for the application of Regulation (EEC) No 737/90(4) and will facilitate the use of the list by the customs offices.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee under Article 7 of Regulation (EEC) No 737/90,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 727/97 is hereby repealed.Article 2All products other than those listed in the Annex are excluded from the scope of Regulation (EEC) No 737/90.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 82, 29.3.1990, p. 1.(2) OJ L 75, 24.3.2000, p. 1.(3) OJ L 108, 25.4.1997, p. 16.(4) OJ L 197, 29.7.1999, p. 17.ANNEXLIST OF PRODUCTS TO WHICH REGULATION (EEC) No 737/90 IS APPLICABLE>TABLE>